STRAS, Justice
(concurring).
This case raises fundamental questions about the judiciary’s authority under the Minnesota Constitution. The narrow question raised by this case is whether district courts may, consistent with the Minnesota Constitution, expunge executive-branch records. The court answers that question with reference to the judiciary’s “inherent authority.” However, like many of our prior decisions, the court fails to explore the source, if any, of the judiciary’s “inherent authority.” To put it bluntly: inherent in what?
Even a cursory review of our cases reveals that the phrase “inherent authority” is a misnomer — one devoid of any real meaning. Rather, when discussing “inherent authority,” we are really referring to the “judicial power” — the grant of authority to the judicial branch in article VI, section 1 of the Minnesota Constitution. The judicial power clause vests the “judicial power” in “a supreme court, a court of appeals, if established by the legislature, a district court, and such other courts ... as the legislature may establish.” Minn. Const, art. VI, § 1. Unlike the United States Constitution, the Minnesota Constitution also contains a freestanding separation of powers clause, which divides the powers of government into “three distinct departments: legislative, executive and judicial.” Minn. Const, art. Ill, § 1. That clause prohibits the “distinct departments” of government from exercising any of the powers “belonging to either of the others except in the instances expressly provided in this [Constitution.” Id.; see also In re Application of Senate, 10 Minn. 78, 81 (Gil. 56) (1865) (explaining that the Minnesota Constitution “prevents an assumption by either department of power not properly belonging to it”). While the separation of powers does “not mean absolute division of our government’s function,” Holmberg v. Holmberg, 588 N.W.2d 720, 723 (Minn.1999), we have never permitted one branch to exercise the power exclusively assigned to another, see Quam v. State, 391 N.W.2d 803, 809 (Minn.1986).
While providing some guidance, the Minnesota Constitution does not describe *285the “judicial power,” other than to tell us where it is vested — the courts — and what it is not — the powers exercised by the legislative and executive branches. However, the phrase “judicial power,” unlike “inherent authority,” had a widely understood meaning when the residents of the territory of Minnesota ratified the Minnesota Constitution in 1857. The essence of the “[jjudicial power is the power that adjudicates upon the rights of persons or property, and to that end declares, construes and applies the law.” Hunstiger v. Kilian, 130 Minn. 474, 477, 153 N.W. 869, 870 (1915); cf. Murray v. Hoboken Land & Improvement Co., 59 U.S. 272, 284, 18 How. 272, 15 L.Ed. 372 (1855) (noting in 1856, just 1 year prior to the ratification of the Minnesota Constitution, that the “judicial power” extends to “any matter which, from its nature, is the subject of a suit at the common law, or in equity”). The core of the “judicial power,” therefore, is to decide cases. See Stern v. Marshall, — U.S.-,-, 131 S.Ct. 2594, 2609, 180 L.Ed.2d 475 (2011) (stating that the United States Constitution assigns to the judiciary the job of resolving “ ‘the mundane as well as the glamorous, matters of common law and statute as well as constitutional law, issues of fact as well as issues of lav^ ”) (quoting N. Pipeline Constr. Co. v. Marathon Pipe Line Co., 458 U.S. 50, 86-87 n. 39, 102 S.Ct. 2858, 73 L.Ed.2d 598 (1982)).
Even within that core, however, the judiciary’s power has limits. For example, the “judicial power” extends only to the resolution of actual controversies and does not permit us to render advisory opinions, no matter how important the legal question. See Seiz v. Citizens Pure Ice Co., 207 Minn. 277, 281, 290 N.W. 802, 804 (1940). In fact, the lack of a justiciable controversy deprives courts of subject matter jurisdiction — a prerequisite for the exercise of “judicial power.” Id.; see also Federated Mut. Ins. Co. v. Litchfield Precision Components, Inc., 456 N.W.2d 434, 439 (Minn.1990) (“ ‘Issues which have no existence other than in the realm of future possibility are purely hypothetical and are not justiciable.’ ”) (quoting Lee v. Delmont, 228 Minn. 101, 110, 36 N.W.2d 530, 537 (1949)). The Minnesota Constitution also imposes certain procedural limitations on the exercise of the “judicial power.” For example, the Minnesota Constitution explicitly forbids this court from presiding over jury trials. Minn. Const, art. VI, § 2 (granting this court “appellate jurisdiction,” but mandating that “there shall be no trial by jury in the supreme court”); Prignitz v. Fischer, 4 Minn. 366, 367 (Gil. 275) (1860) (“Since the adoption of the [Minnesota] [Constitution there can be no trial by jury in [the supreme] court.”). It is clear, therefore, that the “judicial power” is limited by the traditional understanding of that phrase, as articulated in our justiciability cases, and by the Minnesota Constitution, which prohibits courts from exercising the power belonging to any other department of government and constrains the exercise of “judicial power.”
Our cases exercising “inherent authority” are not so circumscribed. We have variously invoked our “inherent authority” to promulgate rules of evidence and procedure, e.g., State v. McCoy, 682 N.W.2d 153, 160 (Minn.2004), to strike down statutorily imposed limitations on attorney fees, Irwin v. Surdyk’s Liquor, 599 N.W.2d 132, 141-42 (Minn.1999), to order public entities in litigation to hold settlement conferences, State by Archabal v. Cnty. of Hennepin, 505 N.W.2d 294, 298 (Minn.1993), and to regulate admission to the bar and supervise the conduct of lawyers, In re Petition for Integration of the Bar of Minn., 216 Minn. 195, 198-99, 12 N.W.2d 515, 517-18 (1943). We have even invoked our “inherent authority” to place a fee on all Minne*286sota lawyers to fund the State Public Defender’s Office, notwithstanding the fact that the power to tax is vested in the legislative branch by article IV, section 18 of the Minnesota Constitution.1 See Order Temporarily Increasing Lawyer Registration Fees, No. C1-81-1206, Order at 1-3 (Minn, filed Nov. 4, 2009). Finally, we have relied on “our inherent authority to hear an appeal in the interests of justice” over which we would otherwise lack jurisdiction. See State v. Obeta, 796 N.W.2d 282, 286-87 (Minn.2011).
We have therefore invoked our “inherent authority” in a “kaleidoscope of circumstances” that defies categorization. State v. Beecroft, 813 N.W.2d 814, 867-68 (Minn.2012) (Stras, J., dissenting). And similar to our jurisprudence on the “interests of justice,” “the standard for invoking the power cannot be precisely described or defined.” Id. at 868 (citation omitted) (internal quotation marks omitted). Perhaps the most apt description of “inherent authority,” like the “interests of justice,” is that it resembles some sort of trump card that courts play when direct constitutional authority is absent.2 The flaw in such an approach, however, is that it turns the relevant constitutional analysis on its head: rather than determining whether particular actions are included within the “judicial power,” we ask the converse question of whether any provision of the Minnesota Constitution explicitly prohibits those actions. Inverting the constitutional analysis has led to the untethered, freewheeling approach to “inherent authority” that saturates our case law. See, e.g., Adrian Vermeule, The Judicial Power in the State (and Federal) Courts, 2000 Sup.Ct. Rev. 357, 360 (2000) (arguing that “state [court] decisions articulate conceptions of judicial authority that sweep beyond any defensible conception of judicial power”).
*287I do not mean to suggest, however, that all invocations of our “inherent authority” have been inconsistent with the “judicial power.” To the contrary, I have little doubt that the “judicial power” includes the authority to “punish direct contempt whether or not statutory authorization exists.” State v. Tatum, 556 N.W.2d 541, 547 (Minn.1996). As we have stated, “ ‘[t]he [contempt] power is essential to the effectiveness of all other court powers.’” Id. (quoting In re Welfare of R.L.W., 309 Minn. 489, 491-93, 245 N.W.2d 204, 205-06 (1976)). Nor do I question a court’s power to “issue orders to protect the confidentiality of documents and other records” presented to the court. In re GlaxoSmithKline plc, 732 N.W.2d 257, 269 (Minn.2007). Rather, my view is that these powers are reserved to the courts because they fall within the traditional understanding of the “judicial power,” not because they satisfy some ethereal notion of “inherent authority.” See Eash v. Riggins Trucking, Inc., 757 F.2d 557, 561 (3d Cir.1985) (en banc) (describing inherent authority “as nebulous[ ] and its bounds as shadowy” (citation omitted) (internal quotation marks omitted)).
With that framework in mind, I now turn to the narrow legal question presented in this case: whether we have the authority to expunge criminal records held by the executive branch. Although it is not clear to me that district courts have the authority to expunge criminal records held in the judicial branch in the absence of statutory authority to do so,3 the question presented in this ease is straightforward. M.D.T. seeks a remedy — the- expungement of criminal records held in executive agencies such as the Bureau of Criminal Apprehension and the Department of Human Services — that is beyond the traditional understanding of the “judicial power.” The core of the “judicial power” is to decide cases and controversies, not to reach over to the other departments of government and order them to expunge their records. See, e.g., Loder v. Mun. Court for San Diego Judicial Dist., 17 Cal.3d 859, 132 Cal.Rptr. 464, 553 P.2d 624, 636 (1976) (holding that expungement is permissible only when the legislative branch has provided a remedy); Mulkey v. Purdy, 234 So.2d 108, 110-11 (Fla.1970) (same); see also United States v. Meyer, 439 F.3d 855, 862 (8th Cir.2006) (“Permitting the expungement of a record solely on equitable grounds would interfere with state and *288federal laws that rely on the existence of accurate and complete criminal records.”). To hold otherwise would require us not only to ignore the limited scope of the “judicial power,” but also to disregard the separation of powers clause in the Minnesota Constitution. The Legislature, within its grant of “legislative power,” has already established a comprehensive scheme that delineates the circumstances in which the judiciary has the authority to order the expungement of executive branch records — a remedy to which M.D.T. is not entitled. See Minn.Stat. § 609A.01 (2012) (“This chapter provides the grounds and procedures for expungement. of criminal records....”). M.D.T.’s request, “if granted, would amount to an extraordinary inter-branch incursion,” United States v. Lucido, 612 F.3d 871, 875 (6th Cir.2010), because the other departments of government have already spoken in an area that falls within their constitutional grant of authority.
In light of the limited scope of the “judicial power” and the constitutional mandate for separation of powers, I agree with the court that the district court abused its discretion in relying on “inherent authority” to expunge executive-branch records. However, because I depart from the court’s reasoning, I concur only in the result.

. I correctly observed in my concurrence to a March 2, 2011 order extending the increase in lawyer registration fees that I had “serious doubts about our authority, inherent or otherwise, to order a fee increase for a service that the State of Minnesota is constitutionally obligated to provide to its citizens.” See Order Extending Increase in Lawyer Registration Fees, No. ADM10-8002, Concurrence at 1 (Minn, filed March 2, 2011) (Stras, J., concurring). Upon reflection, I now believe I was wrong to join the court’s order extending the fee increase. At the time, I concluded that "our inherent authority to authorize the fee increase was settled by a majority of this court when we temporarily granted the fee increase in 2009.” Id. When addressing the proper scope of “judicial power,” however, the doctrine of stare decisis cannot, and should not, have the same weight. See Robinson v. City of Detroit, 462 Mich. 439, 613 N.W.2d 307, 324 (2000) (Corrigan, J., concurring) (“If a prior decision of this Court reflects an abuse of judicial power at the expense of legislative authority, a failure to recognize and correct that excess, even if done in the name of stare decisis, would perpetuate an unacceptable abuse of judicial power.”).


. To be sure, we have suggested that "[t]he judicial power of this court has its origin in the [Minnesota] [Constitution, but when the court came into existence it came with inherent powers.” In re Greathouse, 189 Minn. 51, 55, 248 N.W. 735, 737 (1933). Thus, it is possible that the concept of "inherent authority” has its origins in the functions and powers possessed by the territorial courts prior to the ratification of the Minnesota Constitution. To the extent that the territorial courts provide the foundation for "inherent authority,” we have abandoned that rationale by failing to tie the scope of “inherent authority” to the powers exercised by the territorial courts. See United Prairie Bank-Mountain Lake v. Haugen Nutrition & Equip., LLC, 813 N.W.2d 49, 54 (Minn.2012) (determining whether article I, section 4 of the Minnesota Constitution provides litigants in civil cases the right to request a jury trial by focusing on "whether Minnesota's territorial courts guaranteed the right to a jury trial in the type of action'pled in a complaint” (citation omitted) (internal quotation marks omitted)).


. Although the "judicial power” extends to a court's ability to control its own records, see GlaxoSmithKline, 732 N.W.2d at 269, ex-pungement presents its own set of constitutional difficulties. First, we have stated that "[i]t is the exclusive province of the [Ljegisla-ture to define by statute what acts shall constitute a crime.” State v. Forsman, 260 N.W.2d 160, 164 (Minn.1977). It is unclear the extent to which the Legislature's plenary authority in defining criminal offenses provides it with a continuing interest in the retention of records relating to individuals who have committed crimes.
Second, in the absence of a statutory cause of action authorizing the expungement of judicial-branch records, a request for expungement would not result in a justiciable controversy in the absence of genuinely adverse parties. See Schowalter v. State, 822 N.W.2d 292, 299 (Minn.2012) (requiring "a genuine conflict in tangible interests between parties with adverse interests” for a justiciable controversy to arise). The dissent asserts that the judicial branch has the inherent authority to expunge records held in the judicial branch. Maybe so, although it is difficult to identify an adverse party — other than the judiciary itself — when a petitioner seeks the expungement of judicial branch records. And it is clear that the “judicial power” does not encompass cases in which a justiciable controversy does not exist. Stated differently, whatever the scope of our “inherent authority,” it surely does not extend to actions that fall outside of our actual authority under article VI, section 1 of the Minnesota Constitution.